      Case 2:16-cr-00194-AKK-GMB Document 42 Filed 07/26/21 Page 1 of 2                                FILED
                                                                                               2021 Jul-26 PM 03:29
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES                                  )
                                               )
       V.                                      )    No. 2:16-CR-194-AKK-JEO
                                               )
DEMARCUS VIDALE COLEMAN                        )

      UNOPPOSED MOTION TO CONTINUE FINAL REVOCATION HEARING

       Demarcus Coleman, through undersigned counsel and without opposition from the

Government, moves this Court to continue the final revocation hearing, currently scheduled for

August 3, 2021, to allow Mr. Coleman to obtain an assessment for mental health treatment. As

grounds for this motion, Mr. Coleman states:

       1. Mr. Coleman appeared on a summons for an Initial Appearance on July 14, 2021 and

            was released on a bond the same day. (See Doc. 41).

       2. The petition charges that Mr. Coleman failed to comply with the terms of his

            supervision by missing several scheduled appointments for drug and mental health

            assessments. (Doc. 36).

       3. A final revocation hearing is currently set in this matter on August 3, 2021 at 1:30 p.m.

       4. On July 16, 2021, Mr. Coleman completed an evaluation for substance abuse treatment

            and was determined not to require such treatment at this time. However, further

            assessment for mental health treatment has been recommended. Mr. Coleman is

            presently scheduled for a telehealth appointment on August 10, 2021 to evaluate his

            treatment needs.

       5. Mr. Coleman respectfully requests that the final revocation hearing be reset to a date

            after August 10, 2021, so that he may complete his treatment assessment.
      Case 2:16-cr-00194-AKK-GMB Document 42 Filed 07/26/21 Page 2 of 2




       6. The undersigned has conferred with counsel for the United States, and the Government

           does not oppose this request.

                                             Respectfully submitted,

                                             KEVIN L. BUTLER
                                             Federal Public Defender
                                             Northern District of Alabama

                                             /s/ Courtney Murtha
                                             COURTNEY MURTHA
                                             Assistant Federal Public Defender
                                             505 20th Street North, Suite 1425
                                             Birmingham, Alabama 35203
                                             (205) 208-7170
                                             courtney_murtha@fd.org


                                CERTIFICATE OF SERVICE

     I hereby certify that on July 26, 2021, I electronically filed the foregoing via this Court’s
CM/ECF system, which will send notice of such filing to all counsel of record.

                                             Respectfully submitted,

                                             /s/ Courtney Murtha
                                             COURTNEY MURTHA
                                             Assistant Federal Public Defender
